Supreme Court
OF
Nevapa

(01 1947A eSB

 

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

ROY DANIELS MORAGA, No. 85481

Appellant, am,

THE STATE OF NEVADA,
Respondent. NOV 10 2022

ELI

 

25 supped F COURT
LV fw.

DEPUTY/CLERK

   
  

     

ORDER DISMISSING APPEAL "

This is a pro se appeal from an “Order Denying Defendant's
Motion for Production of Documents Under the Freedom of Information Act
5 USCA 512.” Eighth Judicial District Court, Clark County; Carolyn
Ellsworth, Judge.

Because no statute or court rule permits an appeal from the
aforementioned order, we lack jurisdiction. Castillo v. State, 106 Nev. 349,
352, 792 P.2d 1133, 1135 (1990). Accordingly, we

ORDER this appeal DISMISSED.

pAg. kaat, ve de
Hardesty ,

Aigo, a——

Stiglich Herndon

 

 

 

ce: Hon, Carolyn Ellsworth, Senior Judge
Roy Daniels Moraga
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

20- OT KO